     Case 1:20-cv-01160-SHR-EB Document 34 Filed 02/17/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALEXANDER W. NDAULA,                :
       Plaintiff                    :
                                    :            No. 1:20-cv-1160
          v.                        :
                                    :            (Judge Rambo)
CLINTON COUNTY                      :
CORRECTIONAL                        :
FACILITY, et al.,                   :
         Defendants                 :

                               ORDER

     AND NOW, on this 17th day of February 2021, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

     1.   Plaintiff’s motion for reconsideration (Doc. No. 28) is DENIED;

     2.   Plaintiff’s motion for an extension of time (Doc. No. 32) to file a reply
          brief is DENIED AS MOOT; and

     3.   Plaintiff and Defendants CCCF and Clinton County are directed to
          complete discovery by July 5, 2021.


                                    s/ Sylvia H. Rambo
                                    United States District Judge
